Exhibit 10.1

April 21, 2009

Murray Demo

Dear Murray,

It is my distinct pleasure to make this offer to you to join Dolby Laboratories,
Inc. (“Dolby”) as Executive Vice President and Chief Financial Officer,
reporting to me. Your annualized starting base salary will be $400,000.00,
payable bi-weekly (in accordance with our 9/80 work schedule) and subject to
applicable tax withholdings. Your first day of employment will be Monday, May 4,
2009.

Subject to the commencement of your employment and its continuation through
May 15, 2009, the Compensation Committee of Dolby’s Board of Directors has
granted to you, effective May 15, 2009, a one-time new hire stock option and
restricted stock unit (RSU) award under the Dolby Laboratories, Inc. 2005 Stock
Plan (the “Plan”) as follows: (i) an option to purchase 120,000 shares of
Dolby’s Class A common stock and (ii) a grant of 30,000 restricted stock units.
The options will have an exercise price equal to the fair market value of the
Class A common stock as of the close of the market on May 15, 2009. The options
and RSUs are also subject to the standard terms and conditions of the Plan and
the execution of the award agreement.

You are eligible to participate in the Executive Dolby Annual Incentive Plan
(“EDAIP”) for the fiscal year ending September 2009. You are eligible to receive
an EDAIP target award of sixty five percent (65%) of your annual base salary at
the end of the fiscal year. This target award is based on the successful
completion of company performance objectives and your individual performance.
Subject to your continued employment with Dolby, your first incentive target
payout (if any) of the EDAIP would be in January 2010 for the fiscal year ended
September 2009, prorated to your date of hire.

Performance and Development Evaluations are completed annually by December. You
will first be eligible for a merit increase in January 2010 after your focal
review.

This offer also includes a sign-on bonus of $75,000.00, payable with your first
paycheck from Dolby. This will be repayable to Dolby should you voluntarily end
your employment within twelve (12) months from your first day of employment.
Also, please be advised that your sign-on bonus will be subject to federal and
state taxation. For specific tax information, please refer to the IRS website or
contact your tax advisor.

As a full-time employee of Dolby, you will be eligible to participate in our
comprehensive benefits package. As part of your benefits package, you will
initially accrue Personal Time Off (PTO) at a rate of 4.62 hours per full pay
period (120 hours per year). Additionally, you will receive 40 hours per year,
up to a maximum of 120 hours, in a Reserve Illness Account (RIA) on each
January 1st (a pro-rated number of hours will be added for calendar 2009 upon
hire). You will also be eligible for Dolby’s designated paid holidays.

You will be eligible to enroll in Dolby’s health plan(s) on the first day of
your employment. In addition to Dolby’s health plan(s) benefits, you will also
be eligible to participate in our 401(k) Plan (the “Dolby Laboratories, Inc.
Retirement Plan”) on the first day of the quarter following your date of hire.
Enclosed with this letter is our general benefits information packet but more
specific plan information will be reviewed with you during the orientation on
your first day of employment.



--------------------------------------------------------------------------------

The employment relationship between you and Dolby is one of employment “at-will”
with either party having the right to terminate the relationship at any time,
with or without cause. Our employment at-will relationship can only be modified
by a written agreement signed by Dolby’s President.

By signing this offer of employment as set forth below you acknowledge that this
offer of employment is contingent upon the satisfaction of the following
conditions:

 

1. That you execute a Confidential Information and Invention Assignment
Agreement upon acceptance of our offer of employment (please bring an executed
copy of the enclosed Agreement with you on your first day of employment).

 

2. That you sign and return the Acknowledgement of Receipt of Code of Business
Conduct and Ethics policy.

 

3. That you sign and return the Acknowledgement and Agreement Regarding Dolby
Laboratories, Inc. Policy Regarding Reporting of Financial and Accounting
Concerns.

 

4. That you produce documentation that verifies your eligibility to be legally
employed in the United States. This documentation generally consists of any
combination of documents listed on the enclosed Employment Eligibility
Verification (I-9) Form. This documentation must be presented to us on your
first working day.

This offer of employment supersedes all prior offers, both verbal and written
and is the complete understanding of our offer of employment to you. To
acknowledge your acceptance, please sign below and fax the document in its
entirety to my attention at 415.645.4175 no later than 5 p.m. (PST) on
Wednesday, April 22, 2009. In addition, please bring this original, signed
letter to your first day’s orientation with the signed Confidential Information
and Invention Assignment Agreement and retain the other original for your
records.

We feel that you can make a significant contribution to the growth and future of
Dolby and we look forward to welcoming you to our team!

 

Sincerely,

/s/    Kevin Yeaman

Kevin Yeaman President and Chief Executive Officer

************************************************************************

I have read, understand, and accept the offer of employment as stated above:

 

/s/    Murray Demo

    

4/21/09

   Murray Demo      Date   